Citation Nr: 0624071	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-41 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida




THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical treatment expenses incurred on July 17, 2004.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 decision of the Department of Veterans 
Affairs Medical Center (VAMC) in Bay Pines, Florida.

As requested, the veteran was scheduled for a hearing before 
the Board at the local Regional Office (RO) in St. 
Petersburg.  The hearing was to be held in September 2005, 
but he failed to report for it.  Since he did not request to 
postpone and reschedule the proceeding, or explain his 
absence, the Board will proceed with processing his appeal as 
if he withdrew his hearing request.  See 38 C.F.R. 
§ 20.704(d) (2005).  


FINDINGS OF FACT

1.  The veteran incurred medical expenses on July 17, 2004, 
as a result of treatment received in the emergency room of a 
private hospital.

2.  That treatment was not authorized by VA prior to 
receiving it.

3.  Service connection has not been established for any 
disability.

4.  A prudent lay person would not have reasonably expected 
that delay in seeking immediate medical attention on July 17, 
2004, would have been hazardous to life or health.

5.  A VA facility was feasibly available to provide the 
necessary treatment, and an attempt to use it beforehand 
would not have been considered unreasonable by a prudent lay 
person.

6.  The veteran was enrolled in the VA Health Care System as 
of July 2004 and had received treatment at a VA facility 
during the preceding 24 months.

7.  The veteran is financially liable to the provider of the 
private medical treatment in question; he has no remedy 
against a third party for payment of these expenses.

8.  The veteran does not have insurance to defray the costs 
of this treatment.

9.  The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the treatment in question.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of 
unauthorized private medical treatment expenses incurred on 
July 17, 2004.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 17.1002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants in certain type of cases.  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  But the VCAA does not apply in this case since 
the governing regulations are in Part 17 of 38 C.F.R.  See 66 
Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

Analysis

The record shows the veteran went to the emergency room of a 
private hospital on July 17, 2004.  His chief complaint was 
left-sided chest discomfort.  The history of the present 
illness, as recorded by the emergency room physician, 
indicated that, on arrival, the veteran stated 

that he has some left-sided chest 
discomfort.  Worse when he takes a deep 
breath, worse when he tries to lean 
forward, worse when he tries to move.  He 
does not have any pulmonary embolism risk 
factors.  He has been on aspirin all this 
week because of the pain, which is sharp 
and again with breathing.  He does feel 
it into his back and shoulders.  No 
history of deep venous thrombosis or 
pulmonary embolism.  No history of prior 
coronary artery disease.  He does not 
wear home [oxygen] but feels that oxygen 
is helping.  

The examiner noted the veteran had no other pertinent 
symptoms and the objective clinical examination was 
essentially unremarkable.  In the emergency room, the veteran 
was tolerating fluids and "had received several Motrin for 
the pain, was markedly improved and felt wonderful.  He was 
not sure if maybe he was just a little scared, if this was 
some gastrointestinal gas or what this represented."  
The examiner concluded the veteran's symptoms seemed like 
atypical chest pain due to a musculoskeletal cause, 
exacerbated by some anxiety.  Cardiac and pulmonary 
etiologies for the symptoms were ruled out.

The record indicates that service connection has not been 
established for any disability.  Prior to the July 17, 2004, 
treatment in question, however, the veteran was enrolled in 
the VA Health Care System and had received treatment at a 
VA facility during the preceding 24 months.

The veteran does not contend, and the evidence does not show, 
that he requested or received authorization from a VA 
official in advance of the treatment in the emergency room at 
the private hospital on the date in question.

The record also shows the veteran is financially liable to 
the provider of that treatment and that he has no insurance 
or remedy against a third party for payment of it.

The Millennium Health Care and Benefits Act, Pub. L. 106-117, 
which became effective in May 2000, provides general 
authority for the reimbursement of non-VA emergency 
treatment.  38 U.S.C.A. § 1725.  The term "emergency 
treatment" is defined as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
feasible, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the following 
conditions are met:  (a) the emergency services were provided 
in a hospital emergency department or a similar facility held 
at as providing emergency care to the public; (b) the claim 
for payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possess an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); (c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent lay 
person (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) the claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized); (e) at the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; (f) the veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) the 
veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) if the condition for which the 
emergency treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and (i) the 
veteran is not eligible for reimbursement under 38 U.S.C. § 
1728 for the emergency treatment provided (38 U.S.C. § 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002.  

First, the Board points out the veteran is ineligible for 
reimbursement under 38 U.S.C. § 1728 because the treatment 
was not for or consequent to a service-connected disability.  
And several of the other criteria set forth in § 1725 are 
also either met or are not applicable.  Only subsections (b) 
and (c) remain at issue.  

The veteran stated in his November 2004 notice of 
disagreement (NOD) that he awoke on the Saturday in question 
"to shortness of breath, upper torso pain, and chest pains.  
Knowing that I couldn't get to Bay Pines [VAMC] 1 1/2 hours 
away and the Sarasota VA clinic was closed on Saturday it was 
decided to go to Sarasota Memorial 1/8 mile away.  This 
decision was based on the fear that I was having a heart 
attack and [needed] immediate attention."

The veteran later made similar comments concerning that day's 
unfortunate events in his December 2004 substantive appeal 
(on VA Form 9).

The Board has no reason to question the credibility of the 
veteran's allegations in his NOD and VA Form 9 concerning the 
nature of his symptoms.  However, the history of his symptoms 
that he provided to the emergency room physician (more 
contemporaneous to the relevant time at issue) presents a 
picture of a 
non-emergent situation.  He reportedly had experienced 
similar symptoms during the previous week and his pain had 
responded to aspirin.  So it stands to reason that a prudent 
lay person would not have reasonably considered these very 
same symptoms, continuing over a full week, as indicative of 
a condition where delay in seeking immediate medical 
attention would have been hazardous to life or health.

The Board understands the veteran's eagerness to resolve the 
symptoms that had persisted for several days may have 
prompted him to seek urgent medical attention.  But despite 
the claim in his NOD and VA Form 9 that he could not get to 
the nearest VAMC in time, the Board gives greater probative 
weight to the history of his symptoms that he, himself, 
provided to the emergency room physician in conjunction with 
the private medical treatment rendered in July 2004.  In this 
regard, the Board concurs with the statement of the Chief 
Medical Officer at the VAMC in October 2004 who determined 
there was "absolutely no evidence that [the] veteran had an 
emergency condition" when he presented to the emergency 
room.  Thus, the Board finds that criterion (b) of § 1725 was 
not met.



The Chief Medical Officer at the VAMC also determined in 
October 2004 that "VA facilities were available to have 
provided nonemergent medical treatment as necessary."  
Accordingly, the Board also finds that criterion (c) of 
§ 1725 was not met.

Because two of the criteria set forth at 38 U.S.C.A. § 1725 
were not met on July 17, 2004, at the time the veteran sought 
unauthorized private medical treatment, the requirements for 
payment or reimbursement for the cost of that treatment are 
not met.  

For all the foregoing reasons, the claim for payment or 
reimbursement of the cost of the unauthorized private medical 
treatment must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, this doctrine does 
not apply.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996);Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

The claim for payment or reimbursement of unauthorized 
private medical treatment expenses incurred on July 17, 2004, 
is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


